Citation Nr: 1539299	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to service connection for a vision loss disability.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for a chronic sinus condition.
 
5.  Evaluation of a service-connected bilateral hearing loss disability, assigned a 40 percent disability rating from September 9, 2008 and a 20 percent disability rating from July 1, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to May 1972, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran's back disorder, acquired psychiatric disorder to include PTSD, and vision loss claims are on appeal from a February 2009 rating decision.  These claims were previously before the Board in September 2014 and the Board remanded the Veteran's acquired psychiatric disorder, to include PTSD, and vision loss claims for further development.  The Board also denied the Veteran's back claim.  The Veteran appealed the Board's decision (regarding his back claim) to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court remanded the case to the Board for action consistent with a January 2014 Joint Motion for Partial Remand (JMR). 

The Veteran's chronic sinus condition claim is on appeal from an April 2014 rating decision.  The April 2014 rating decision also continued a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss disability.  A prior April 2013 rating decision decreased the disability rating from 40 percent to 20 percent, effective July 1, 2013. 
The Veteran testified at an August 2013 video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

On March 3, 2015, a VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received for the private attorney noted on the cover page.  The form noted no limitations of representation, and the private attorney is recognized as the Veteran's representative.

With respect to the Veteran's back claim, additional documents have been associated with the Veteran's claims folder since the August 2011 Statement of the Case (SOC).  With respect to the Veteran's vision loss claim, additional documents have been associated with the Veteran's claims folder since the March 2015 Supplemental Statement of the Case (SSOC).  As these claims are being remanded, these documents will be considered by the Agency of Original Jurisdiction (AOJ) in the first instance.

In April 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

As indicated above, in April 2015, the Board remanded the Veteran's claims for further evidentiary development.  In particular, the Veteran's claim of service connection for a back disability was remanded for outstanding VA treatment records to be obtained, to include an MRI referenced in an August 2014 VA treatment note, as well as for the Veteran to be provided a VA examination to determine the etiology of his current back disability.  Also, his claim of service connection for a vision loss disability was remanded for outstanding VA treatment records to be obtained, and if such records were obtained, for an addendum opinion to be obtained as to the etiology of the Veteran's vision loss disability.  Following the development of these claims, the AOJ was to readjudicate these claims, and if the claims were denied, a SSOC was to be issued to the Veteran and his attorney.  Further, the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, was remanded for a SSOC to be issued by the AOJ.  Finally, his claims of service connection for a chronic sinus condition and an increased disability rating for a bilateral hearing loss disability were remanded for the AOJ to issue a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).   

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims of entitlement to service connection for a back disability, a vision loss disability, an acquired psychiatric disorder, and a chronic sinus condition as well as entitlement to an increased disability rating for a bilateral hearing loss disability.  Crucially, a review of the record reveals that no development has been taken with regard to the Veteran's claims on appeal as described above since the April 2015 Board remand.  Indeed, it is unclear as to why the Veteran's claims folder was returned to the Board for further appellate proceedings considering no evidentiary development has been taken pursuant to the April 2015 Board remand.  

In light of the foregoing, the Board finds that remand is warranted for compliance with the April 2015 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case for the issues of 
entitlement to service connection for a chronic sinus condition and for the evaluation of a service-connected bilateral hearing loss disability.  Advise the Veteran and his attorney of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.
 
2. Obtain all outstanding VA treatment records, to include those dating from May 2009 to September 2011.  The outside non-VA records referenced in June and July 2013 VA treatment notes related to treatment for the Veteran's eyes must also be associated with the claims file, once signed release forms are obtained.  In addition, all outstanding imaging studies and associated reports related to the Veteran's back must also be obtained, to include relating to the MRI referenced in an August 2014 VA treatment note. 
 
3. If any additional relevant outstanding VA treatment records are obtained pursuant to directive number one above (or other relevant records obtained pursuant to any other development), obtain an addendum opinion from the VA examiner who conducted the February 2015 VA examination.  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

If an addendum opinion is necessary, the claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that a review of the entire claims file (to include VA treatment records) was accomplished. After review of the entire claims folder, the medical professional must provide an addendum opinion that addresses whether such review alters the opinion previously provided in the February 2015 VA examination report and addendum, namely whether it is at least as likely as not (a 50 percent or greater probability) that any current vision loss disability of the Veteran is etiologically related to service, to include an incident relating to a grenade explosion in-service that the Veteran reports caused temporary blindness.
 
4. After completion of directives number one above, 
afford the Veteran an appropriate VA examination to determine the etiology of his current back disability. 

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's current back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the two in-service incidents reported by the Veteran involving a fall from a tank and the mishandling of a tank transmission, a grenade explosion incident during the Veteran's National Guard service in 1973 and the Veteran's general in-service duties as a mechanic.  See October 2014 (received April 2015) Veteran Statement (stating that the explosion from a percussion grenade "threw me off my feet onto my back.  This added significantly to the problem of my previous injury and back pain"); August 2013 Board Hearing Transcript, pages 12-13 (containing testimony from the Veteran related to the two in-service incidents and as to duties of lifting very heavy equipment on a daily basis as a mechanic); September 2011 Buddy Statement from T.G. (describing the two in-service incidents). 

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's report of experiencing chronic pain since active duty service.  See, e.g., August 2013 Board Hearing Transcript, page 18. 

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5. After completing the requested actions, and any 
additional development deemed warranted, readjudicate the claims for service connection for back disorder, acquired psychiatric disorder to include PTSD, and vision loss in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his attorney a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




